UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                                                            Case No.: 1−20−10322−CLB
                                                                                  Chapter: 11
         The Diocese of Buffalo, N.Y.
                                                                                  Tax ID: 16−0743984
                                  Debtor(s)



                                                      DEFICIENCY NOTICE
PLEASE TAKE NOTICE that the following document(s) contains deficiencies:

Docket # 1017 − Motion to Appear pro hac vice for Tanya M. Mascarich (Attachments: # 1 Proposed Order
            Order on Ex Parte Motion to Admit Tanya M. Mascarich Pro Hac Vice) Filed on behalf of Interested
            Party Arrowood Indemnity Company (successor−in−interest to American and Foreign Insurance
            Company, Eagle Indemnity Company of New York, Globe Indemnity Company, Phoenix Assurance
            Company of New York, New Am (Mascarich, Tanya)

MISSING OR INCOMPLETE:
[   ]    Amendment is missing: [ ] Cover Sheet; [ ] Certificate of Service; [ ] Amended Summary of Assets & Liabilities
          [ ] To efile, use: Bankruptcy > Other > Amendment to Schedules and/or Statements Already Filed.
          [ ] To efile, use: Bankruptcy > Other > Cover Sheet.     [ ] To efile, use: Bankruptcy > Other > Certificate of Service.
[   ]    The required Supplement to Official Form 103B is missing. Click here for Supplement.
[   ]    Signature or Electronic Equivalent is missing from
[   ]    The caption on the document(s) filed does not match the case caption in CM/ECF.
[   ]    Official Form 423 is missing. Without a completed Form 423 AND certificate number, this case will be closed without the
         entry of a discharge order. To efile, use: Bankruptcy > Other > Financial Management Course.
[   ]    Cover Sheet: To efile, use: Bankruptcy > Other > Cover Sheet; link back to the original document. NYW Cover Sheets
[   ]    Notice of Motion:
[   ]    Notice of Motion: [      ] Incorrect Hearing Date;     [   ] Incorrect Hearing Time; [   ] Incorrect Hearing Location.
[   ]    Certificate of service. Please note that service on some or all of the parties on the recipient list may not be in compliance with
         the Federal Rules of Bankruptcy Procedure. The Clerk's office cannot give legal advice.To efile, use: Bankruptcy > Other >
         Certificate of Service and link back to the original document.
[   ]    Certificate of service
[   ]    Proposed Order
[   ]    Chapter 13 Plan (Official Form 113): [ ] is missing the ; [ ] is missing the Exhibit: Total Amount of Estimated Trustee
         Payments; [ ] Current Version of Official Form 113 must be used, see Notice to Attorneys 17−02. Certificate of Service of
         the plan [ ] is missing; or does not include [ ] all creditors; [ ] complete mailing addresses; [ ] method of service.
         File a new Certificate of Service indicating proper service.
[X]      Your motion for pro hac vice cannot be processed until the following deficiencies are cured: (1) The proposed order only refers
         to pro hac admission in A.P. 21−01001−CLB. If you are requesting to be admitted in Bankruptcy Case No. 20−10322−CLB,
         the proposed order must specifically mention the bankruptcy case number and name. (2) The motion must also be e−filed by
         you in A.P. 21−01001−CLB. If these steps are not completed, you will not be able to e−file in these matters and you will not
         receive e−mail notifications.
ADDITIONAL INFORMATION: Contact Chambers for a hearing date & time at (716) 362−3281. Motion
Practice and Hearing Scheduling Guidelines can be found on the Court's website at: www.nywb.uscourts.gov
[   ] This motion WILL NOT be considered by the Court.
[   ] To efile, use: Bankruptcy/Adversary > Motions > AMENDED MOTION. Link the Amended Motion to the original motion.
[   ] To efile, use: Bankruptcy >

    Date: May 10, 2021                                        Lisa Bertino Beaser, Clerk of the Bankruptcy Court
                                                              By: L. LaBelle, Deputy Clerk
Form defygen/Doc 1053
www.nywb.uscourts.gov


          Case 1-20-10322-CLB, Doc 1053, Filed 05/10/21, Entered 05/10/21 12:56:31,
                           Description: Deficiency Generic, Page 1 of 1
